Citation Nr: 1220889	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to August 1981 and from September 1984 to March 1989. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied reopening the Veteran's claim of entitlement to service connection for a left knee disorder. 

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in September 2009.  A transcript of that hearing is of record. 

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript of that hearing is also of record.

In an April 2011 decision, the Board reopened the Veteran's claim of entitlement to service connection for a left knee disorder and then denied it on the merits.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion for Remand, the parties agreed that a remand was required for the Board to consider the competence, credibility, and sufficiency of the Veteran's lay evidence of nexus as well as to consider and discuss whether the duty to assist required VA to obtain a clarification of a favorable nexus opinion from a VA physician.  In a February 2012 Order, the Court partially vacated the April 2011 decision, remanding the claim for entitlement to service connection for a left knee disorder to the Board for additional development and readjudication.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim. 

Pursuant to the May 2011 Joint Motion for Remand, the Board will seek clarification of the November 2007 medical statement from M. C. C., M. D.
In his November 2007 statement, the VA physician indicated that the Veteran currently suffered from tricompartment osteoarthritis of the left knee (most prominent in the patella-femoral compartment), which was a result of a pre-existing, service-connected condition.  In accordance with 38 C.F.R. § 19.9, VA must seek clarification where the evidence is unclear.  See also Savage v. Shinseki, 24 Vet. App. 124 (2011). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  

In a June 2004 VA medical opinion, a VA physician concluded that the Veteran's current left knee degenerative joint disease was not at least as likely as not related to his in-service chondromalacia.  He noted his extensive review of the claims file and cited a rationale for his stated opinion, acknowledging the Veteran's diagnosed in-service chondromalacia patellae of the left knee but indicating that left chondromalacia patellae was a reversible condition with no relationship to osteoarthritis.  

The Board notes that the June 2004 VA opinion is not adequate for the purpose of basing a decision as the examiner did not have access to the November 2007 VA physician statement referenced above and did not discuss the Veteran's lay statements asserting continuity of left knee symptomatology since discharge as well as a nexus between his claimed left knee disorder and in-service events.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Accordingly, the AMC should arrange for the Veteran to undergo an additional VA joints examination at an appropriate VA medical facility to clarify the nature and etiology of his claimed left knee disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file also reflects that the Veteran has received VA medical treatment for his claimed left knee disorder from the VA Medical Centers (VAMC) in Hines and Chicago, Illinois, as well as Milwaukee, Wisconsin; however, as the claims file only includes treatment records from those providers dated up to January 2010, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain VA clinical records pertaining to the Veteran's claimed left knee disorder from the Hines VAMC, Chicago VAMC, and Milwaukee VAMC for the period from January 2010 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  The AMC should contact M. C. C., M. D., the author of the favorable November 2007 statement.  The AMC should provide a copy of this remand to the VA physician and ask him to clarify his opinion, to include a determination as to whether it is as least as likely as not (50 percent probability or greater) that any currently diagnosed left knee disorder either began during or was otherwise caused by the Veteran's military service.  The rationale for all opinions expressed should be provided in a legible report.  If the physician cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed left knee disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left knee disorder either began during or was otherwise caused by the Veteran's military service.

In doing so, the examiner should acknowledge and discuss in-service complaints of left knee pain and findings of left chondromalacia patellae, statements from the Veteran asserting the continuity of symptomatology since service as well as nexus between in-service complaints and current left knee disorder, the June 2004 VA medical opinion findings, and the findings in the November 2007 VA physician statement (and any clarification statement associated with the file).  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the Veteran's claim on the basis of all the evidence on file and all governing legal authority.  If any benefit sought on appeal is not granted, the Veteran must be provided with a supplemental statement of the case (SSOC), which should include a summary of all of the evidence added to the record since the January 2010 SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


